Name: 2013/529/EU: Commission Implementing Decision of 25Ã October 2013 on the approval of the Bosch system for navigation-based preconditioning of the battery state of charge for hybrid vehicles as an innovative technology for reducing CO 2 emissions from passenger cars pursuant to Regulation (EC) NoÃ 443/2009 of the European Parliament and of the Council Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: environmental policy;  deterioration of the environment;  land transport;  technology and technical regulations;  research and intellectual property
 Date Published: 2013-10-26

 26.10.2013 EN Official Journal of the European Union L 284/36 COMMISSION IMPLEMENTING DECISION of 25 October 2013 on the approval of the Bosch system for navigation-based preconditioning of the battery state of charge for hybrid vehicles as an innovative technology for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (Text with EEA relevance) (2013/529/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emissions performance standards for new passenger cars as part of the Communitys integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Article 12(4) thereof, Whereas: (1) The supplier Robert Bosch Car Multimedia GmbH (the Applicant) submitted an application for the approval of a system for navigation-based preconditioning of the battery state of charge for hybrid vehicles as an innovative technology on 29 January 2013. The completeness of the application was assessed in accordance with Article 4 of Commission Implementing Regulation (EU) No 725/2011 (2). The application was found to be complete and the period granted to the Commission for its assessment of the application therefore started on the day after the receipt of the application, i.e. 30 January 2013. (2) The application has been assessed in accordance with Article 12 of Regulation (EC) No 443/2009, Implementing Regulation (EU) No 725/2011 and the Technical Guidelines for the preparation of applications for the approval of innovative technologies pursuant to Regulation (EC) No 443/2009 (the Technical Guidelines) (3). (3) The application refers to a system for controlling the state of charge of a battery in a hybrid electric vehicle through a navigation system that continuously monitors the geospatial positioning of the vehicle and provides information on the slope profile of the driving route in order to estimate recuperation potentials on the route and to adapt the state of charge so that maximal energy utilisation and recuperation is realised. More precisely, when a vehicle goes uphill the electricity from the battery may be used to the maximum extent possible, thus achieving a higher degree of battery electricity utilisation compared to a vehicle with a conventional state of battery charge strategy. When the vehicle goes downhill the energy is used to charge the battery. In order to be eligible as an eco-innovation the system should be permanently active as part of the powertrain operating strategy. (4) The Commission finds that the information provided in the application demonstrates that the conditions and criteria referred to in Article 12 of Regulation (EC) No 443/2009 and in Articles 2 and 4 of Implementing Regulation (EU) No 725/2011 have been met. (5) The Applicant has demonstrated that the market penetration in 2009 of technologies of the kind described in the application did not exceed the threshold specified in Article 2(2)(a) of Implementing Regulation (EU) No 725/2011. This claim is also supported by the accompanying verification report. On that basis, the Commission finds that the system for navigation-based preconditioning of the battery state of charge for hybrid vehicles provided by the Applicant should be considered meeting the eligibility criterion set out in Article 2(2)(a) of Implementing Regulation (EU) No 725/2011. (6) In order to determine the CO2 savings that the innovative technology will deliver when fitted to a vehicle, it is necessary to define the baseline vehicle against which the efficiency of the vehicle equipped with the innovative technology should be compared as provided for in Articles 5 and 8 of Implementing Regulation (EU) No 725/2011. The Commission finds that the baseline vehicle should be identical to the eco-innovation vehicle without the innovative technology activated. (7) The Applicant has provided a comprehensive methodology for testing the CO2 reductions. In order to demonstrate the CO2 saving effect of the technology, a testing methodology has been defined that reflects both speed and road slope profiles that are characteristic of European driving patterns and itineraries. The Applicant has derived the road slope profiles from information gathered from extensive real life test tracks and road slope data from across the EU. In order to provide the required representativeness, the road slope profiles have been paired with speed profiles that are close to the NEDC speed profile. For the lower speeds there are differences, but these lead to conservative values for the CO2 emissions benefits of the innovative technology. The reference test cycle should be used for a set of roller dynamometer tests with activation and deactivation of the innovative technology. The Applicant has also calculated and demonstrated the temporal share of the technology usage in normal operation conditions (Usage Factor). The Commission finds that the test methodology and the reference test cycle provided by the Applicant is capable of demonstrating in a realistic manner the CO2 emissions benefits of the innovative technology with strong statistical significance in accordance with Article 6 of Implementing Regulation (EU) No 725/2011. (8) The Commission finds that the Applicant has demonstrated satisfactorily that the emission reduction achieved by the innovative technology is at least 1 g CO2/km for hybrid electric vehicles (HEV/PHEVs) as defined in Article 2(16) of Commission Regulation (EC) No 692/2008 (4) with a mass in running order of 1 650 kg or more. For vehicles with a mass in running order below 1 650 kg, it has not been demonstrated that the savings are sufficiently high to meet the 1g CO2/km threshold. (9) Since the CO2 saving effects of the technology in question cannot be determined using the CO2 emissions type approval test referred to in Regulation (EC) No 715/2007 of the European Parliament and of the Council (5) and Regulation (EC) No 692/2008, the Commission is satisfied that the technology is not covered by the standard test cycle in accordance with Article 12(2)(c) of Regulation (EC) No 443/2009. (10) The Commission finds that the verification report has been prepared by TÃ V SÃ d Automotive GmbH which is an independent and certified body and that the report supports the findings set out in the application. (11) Against that background, the Commission finds that no objections should be raised as regards the approval of the innovative technology in question. (12) Any manufacturer wishing to benefit from a reduction of its average specific CO2 emissions for the purpose of meeting its specific emissions target by means of the CO2 savings from the use of the innovative technology approved by this Decision, should in accordance with Article 11(1) of Implementing Regulation (EU) No 725/2011, refer to this Decision in its application for an EC type-approval certificate for the vehicles concerned, HAS ADOPTED THIS DECISION: Article 1 1. The use of the Bosch system for navigation-based preconditioning of the battery state of charge for hybrid vehicles is approved as an innovative technology within the meaning of Article 12 of Regulation (EC) No 443/2009 for the use on M1 hybrid electric vehicles with a mass in running order of 1 650 kg or more. 2. The CO2 emissions reduction from the use of the Bosch system for navigation-based preconditioning of battery state of charge for hybrid vehicles referred to in paragraph 1 shall be determined using the methodology set out in the Annex. Article 2 This Decision shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Done at Brussels, 25 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 140, 5.6.2009, p. 1. (2) Commission Implementing Regulation (EU) No 725/2011 of 25 July 2011 establishing a procedure for the approval and certification of innovative technologies for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 194, 26.7.2011, p. 19). (3) http://ec.europa.eu/clima/policies/transport/vehicles/cars/docs/guidelines_en.pdf (4) Commission Regulation (EC) No 692/2008 of 18 July 2008 of implementing and amending Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (euro 5 and euro 6) and on access to vehicle repair and maintenance information (OJ L 199, 28.7.2008, p. 1). (5) Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 171, 29.6.2007, p. 1). ANNEX THE TESTING METHODOLOGY, FORMULAS AND REQUIREMENTS ON THE VEHICLE SYSTEM 1. Introduction In order to determine the CO2 reductions that can be attributed to the use of the Bosch system for a navigation-based preconditioning of battery state of charge for hybrid vehicles in an M1 vehicle with a mass in running order of 1 650 kg or more, it is necessary to establish the following: (1) the testing conditions; (2) the testing procedure; (3) the formulae; (4) eco-innovation code to be entered into type approval documentation. Appendix: The test sequence parameters 2. The testing conditions The following conditions shall be met: (a) Eco-innovation vehicle: A vehicle with the innovative technology activated. The navigation system of the innovative technology has to be able to use the GPS-time data specified in Table 2 of the Appendix for performing the test cycle. (b) Baseline vehicle: A vehicle identical to the eco-innovation vehicle with the innovative technology deactivated. This deactivation can be established by not providing GPS-time data to the navigation system. For the purpose of the roller bench test, it must be possible to activate and deactivate the usage of the innovative technology (1). (c) The roller test bench shall be able to test hybrid electric vehicles (PHEV/HEV) and shall be able to support road slope profiles. Given the variety of hybrid powertrain architectures, a four wheel enabled test bench is required. 3. The testing procedure The emissions of CO2, fuel consumption and electric energy consumption of the tested vehicles are to be measured in accordance with UN/ECE Regulation No 101. Only the speed profiles and the test bench settings shall be modified according to the following: Test bench  The slope-time data specified in Table 1 in the Appendix shall be used as control input for the roller test bench.  The speed-time data specified in Table 1 shall be used as instructions for the test driver for performing the test. The speed and time tolerances shall be in accordance with paragraph 1.4 of Annex 7 to UN/ECE Regulation No 101. Pre-conditioning of the vehicle One complete test cycle shall be performed, with the innovative technology deactivated to reach the standard hot testing conditions of engine, electric motor and battery with regard to temperatures and state of charge, i.e. a state of charge of 50 60 percent. Navigation system During the test of the eco-innovation vehicle, the navigation system has to simulate the GPS position of the vehicle using the GPS time data provided in Table 2 in the Appendix using one of the following methodologies: (a) The GPS-time data is provided to the navigation system using a data carrier (e.g. SD-Card, USB-Stick, DVD) plugged into the navigation device. The GPS data stored into the data carrier shall be as a text data in a file (e.g..csv) or as a file format comprehensibly generated from the GPS system. (b) The GPS-time data is used as input for a GPS-Signal Generator that is part of the roller dynamometer setting. The GPS-Signal Generator and the roller dynamometer shall be synchronized on a time basis. Executing the tests To synchronise the roller dynamometer movement with the output of the navigation system, both systems (test bench and the navigation system) have to be started at the same point in time ( ± 1 s). Number of tests The complete test procedure on the test bench shall be repeated at least two times. The arithmetic means of the CO2 emissions from the eco-innovation vehicle, and of the baseline vehicle and the respective variation coefficients of the means shall be calculated. Further test repetitions on the dynamometer are required until the variation coefficients of both arithmetic means are below 1 %. 4. Formulae 1. The formula to calculate the CO2 savings of the eco-innovation is: Formula (1) Where: CCO2 = CO2 savings [g CO2/km] UF = 0,15 (temporal share of the technology usage in normal operation conditions) BMC = CO2 emissions of the baseline vehicle using the reference test cycle [g CO2/km] EMC = CO2 emissions of the eco-innovation vehicle using the reference test cycle [g CO2/km] The arithmetic means of the CO2 emissions shall be rounded to 1 decimal place. 2. The formula to calculate the variation coefficient of the mean is: Formula (2) Where: cv = variation coefficient; = standard deviation of arithmetic mean [g CO2/km] = arithmetic mean for BMC and EMC [g CO2/km] 3. The formula to calculate the standard deviation of the arithmetic mean is: Formula (3) Where: = standard deviation of arithmetic mean [g CO2/km] xi = measurement value [g CO2/km] = arithmetic mean [g CO2/km] N = number of measurements. 5. Eco-innovation code to be entered into type approval documentation For the purposes of determining the general eco-innovation code to be used in the relevant type approval documents in accordance with Annexes I, VIII and IX to Directive 2007/46/EC of the European Parliament and of the Council (2), the individual code to be used for the innovative technology approved through this Decision shall be 4. For example, the code of the eco-innovation in the case of eco-innovation savings certified by the German type approval authority shall be e1 4. (1) This condition shall only apply for the test. Under normal driving conditions the innovative technology shall always be activated. (2) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1). Appendix Test sequence parameters Figure 1 Speed profile Figure 2 Slope time Table 1 Speed profile and slope-time Speed profile and slope time date Time in s speed in km/h slope in % Time in s speed in km/h slope in % Time in s speed in km/h slope in % Time in s speed in km/h slope in % 0 0,0 0,0 1 0,0 0,0 51 58,1 0,4 101 75,9 0,5 151 79,8 0,4 2 0,0 0,0 52 60,8 0,3 102 75,6 0,4 152 80,1 0,3 3 0,0 0,0 53 63,3 0,2 103 75,5 0,3 153 80,5 0,2 4 0,0 0,0 54 65,6 0,2 104 75,1 0,5 154 80,8 0,2 5 0,0 0,0 55 67,6 0,2 105 74,9 0,8 155 81,1 0,4 6 0,0 0,0 56 69,3 0,3 106 74,7 0,8 156 81,4 0,7 7 0,0 0,0 57 70,7 0,3 107 74,5 0,6 157 81,7 0,8 8 0,0 0,0 58 71,8 0,2 108 74,4 0,5 158 81,8 0,6 9 0,0 0,0 59 72,8 0,1 109 74,3 0,4 159 82,0 0,4 10 0,0 0,0 60 73,8 0,1 110 74,3 0,4 160 82,1 0,3 11 0,0 0,0 61 74,7 0,1 111 74,2 0,5 161 82,1 0,2 12 0,0 0,0 62 75,5 0,0 112 74,2 0,8 162 82,2 0,2 13 0,0 0,0 63 76,1 0,0 113 74,3 0,8 163 82,3 0,4 14 0,0 0,0 64 76,6 0,0 114 74,5 0,6 164 82,3 0,7 15 0,0 0,0 65 77,0 0,0 115 74,9 0,5 165 82,3 0,8 16 0,0 0,0 66 77,3 0,0 116 75,3 0,4 166 82,3 0,6 17 0,0 0,0 67 77,5 0,1 117 75,7 0,3 167 82,2 0,4 18 0,0 0,0 68 77,6 0,2 118 76,2 0,5 168 82,2 0,3 19 0,0 0,0 69 77,6 0,3 119 76,7 0,8 169 82,3 0,2 20 0,0 0,0 70 77,8 0,7 120 77,2 0,8 170 82,1 0,2 21 0,0 0,0 71 77,6 0,8 121 77,7 0,6 171 81,9 0,4 22 0,0 0,0 72 77,5 0,6 122 78,2 0,4 172 81,8 0,7 23 0,0 0,0 73 77,3 0,5 123 78,6 0,3 173 81,6 0,8 24 0,0 0,0 74 77,1 0,3 124 78,9 0,3 174 81,5 0,6 25 0,1 0,0 75 77,0 0,3 125 79,2 0,4 175 81,3 0,5 26 0,1 0,0 76 76,9 0,4 126 79,5 0,7 176 81,2 0,4 27 0,1 0,0 77 76,8 0,7 127 79,7 0,8 177 81,0 0,5 28 0,2 0,0 78 76,8 0,8 128 79,9 0,6 178 80,9 0,8 29 0,3 0,0 79 76,8 0,6 129 80,1 0,4 179 80,7 0,8 30 0,4 0,0 80 76,9 0,5 130 80,2 0,3 180 80,7 0,6 31 0,6 0,0 81 77,1 0,3 131 80,3 0,2 181 80,6 0,5 32 0,8 0,0 82 77,4 0,3 132 80,4 0,3 182 80,6 0,5 33 1,2 0,0 83 77,4 0,4 133 80,4 0,4 183 80,6 0,6 34 1,7 0,0 84 77,6 0,7 134 80,2 0,7 184 80,7 1,0 35 2,5 0,0 85 77,7 0,8 135 80,1 0,8 185 80,8 1,1 36 3,5 0,0 86 77,7 0,6 136 79,8 0,6 186 80,8 0,8 37 5,0 0,0 87 77,6 0,4 137 79,6 0,4 187 80,9 0,6 38 7,2 0,0 88 77,6 0,3 138 79,3 0,3 188 81,0 0,4 39 10,3 0,0 89 77,7 0,3 139 79,0 0,3 189 81,1 0,4 40 14,2 0,0 90 77,5 0,5 140 78,7 0,4 190 81,2 0,6 41 18,4 0,0 91 77,4 0,8 141 78,5 0,8 191 81,4 1,0 42 22,8 0,0 92 77,3 0,8 142 78,4 0,8 192 81,6 1,0 43 27,3 0,0 93 77,1 0,6 143 78,3 0,6 193 81,9 0,7 44 31,9 0,1 94 77,0 0,5 144 78,3 0,4 194 82,2 0,5 45 36,4 0,1 95 76,9 0,3 145 78,3 0,3 195 82,5 0,3 46 40,5 0,2 96 76,8 0,3 146 78,5 0,3 196 82,9 0,2 47 44,5 0,2 97 76,7 0,5 147 78,7 0,4 197 83,2 0,2 48 48,3 0,3 98 76,5 0,8 148 78,9 0,7 198 83,6 0,3 49 51,9 0,5 99 76,4 0,8 149 79,2 0,8 199 83,8 0,5 50 55,2 0,5 100 76,1 0,6 150 79,5 0,6 200 84,0 0,6 201 84,2 0,5 256 83,3 2,1 311 43,8 0,3 366 60,2 2,7 202 84,2 0,5 257 83,1 2,1 312 43,8 1,0 367 60,1 2,7 203 84,3 0,5 258 82,9 1,6 313 44,0 1,8 368 59,9 2,6 204 84,3 0,5 259 82,7 1,2 314 44,2 2,7 369 59,6 2,7 205 84,2 0,4 260 82,5 1,0 315 44,4 3,2 370 59,5 2,9 206 84,2 0,3 261 82,4 1,3 316 44,5 3,7 371 59,4 2,5 207 84,1 0,3 262 82,1 2,1 317 44,3 4,2 372 59,4 1,9 208 84,1 0,3 263 81,9 3,9 318 43,7 4,7 373 59,3 1,5 209 84,1 0,2 264 81,7 3,8 319 42,6 5,3 374 59,0 1,3 210 84,1 0,2 265 81,4 2,8 320 40,9 6,0 375 58,7 1,3 211 84,1 0,2 266 81,2 1,9 321 38,5 6,4 376 58,0 1,1 212 84,3 0,1 267 80,9 1,3 322 35,4 6,5 377 57,1 1,0 213 84,3 0,1 268 80,8 1,0 323 31,9 6,4 378 55,9 0,9 214 84,4 0,0 269 80,7 1,0 324 28,1 6,3 379 54,2 0,8 215 84,4 0,0 270 80,7 1,5 325 24,6 6,4 380 52,0 0,7 216 84,4 0,1 271 80,8 2,5 326 21,8 6,6 381 49,3 0,7 217 84,4 0,1 272 80,8 2,4 327 20,1 6,6 382 46,1 0,7 218 84,4 0,2 273 81,0 1,8 328 19,7 6,2 383 42,6 0,7 219 84,3 0,3 274 81,2 1,2 329 20,1 5,9 384 38,9 0,6 220 84,3 0,6 275 81,4 0,8 330 21,1 5,7 385 35,4 0,5 221 84,3 1,0 276 81,5 0,6 331 22,7 5,5 386 32,6 0,4 222 84,2 1,1 277 81,6 0,7 332 24,7 5,1 387 30,7 0,2 223 84,0 0,8 278 81,6 1,0 333 27,0 4,6 388 30,0 0,0 224 83,9 0,5 279 81,4 1,8 334 29,2 4,0 389 30,3 0,3 225 83,9 0,3 280 81,2 2,1 335 31,3 3,5 390 31,3 0,5 226 83,9 0,2 281 80,7 1,9 336 33,3 3,0 391 32,9 0,8 227 83,8 0,2 282 80,3 1,6 337 35,3 2,8 392 34,7 1,1 228 83,8 0,3 283 79,7 1,7 338 37,2 2,6 393 36,8 1,5 229 83,8 0,5 284 79,1 2,1 339 39,0 2,3 394 39,1 1,9 230 83,8 0,5 285 78,5 2,1 340 40,9 2,1 395 41,3 2,3 231 83,8 0,4 286 77,8 2,2 341 42,6 2,1 396 43,4 2,6 232 83,8 0,3 287 77,1 2,4 342 44,2 2,0 397 45,2 2,6 233 83,8 0,3 288 76,3 2,4 343 45,7 1,8 398 46,7 2,3 234 83,7 0,5 289 75,5 2,5 344 46,9 1,5 399 47,9 2,1 235 83,7 0,9 290 74,5 2,9 345 48,0 1,4 400 48,9 2,3 236 83,5 1,0 291 73,5 2,5 346 49,1 1,4 401 49,7 2,5 237 83,4 1,0 292 72,3 1,9 347 50,2 1,5 402 50,5 2,5 238 83,2 1,2 293 71,1 1,4 348 51,2 1,3 403 51,2 2,2 239 83,0 1,9 294 69,6 1,2 349 52,1 1,2 404 51,8 1,9 240 82,8 3,3 295 67,9 1,3 350 52,9 1,1 405 52,5 1,6 241 82,8 3,3 296 66,0 1,7 351 53,6 1,1 406 53,0 1,3 242 82,9 2,4 297 63,8 1,8 352 54,2 1,3 407 53,4 1,1 243 83,0 1,6 298 61,2 1,8 353 54,8 1,2 408 53,7 1,1 244 83,1 1,1 299 58,4 1,9 354 55,5 1,1 409 53,8 1,1 245 83,3 0,8 300 55,3 1,9 355 56,2 1,0 410 53,9 1,0 246 83,5 0,7 301 52,4 1,9 356 56,8 1,1 411 54,0 1,0 247 83,7 1,1 302 49,7 1,7 357 57,4 1,3 412 54,0 0,9 248 83,8 1,9 303 47,5 1,4 358 58,0 1,3 413 53,9 0,8 249 83,8 1,8 304 46,0 1,3 359 58,5 1,1 414 53,6 0,8 250 83,9 1,4 305 44,9 1,1 360 58,9 1,1 415 53,3 0,7 251 83,9 0,9 306 44,3 1,0 361 59,3 1,3 416 52,9 0,5 252 84,0 0,6 307 43,9 0,9 362 59,5 1,7 417 52,5 0,4 253 83,8 0,5 308 43,8 0,8 363 59,7 1,8 418 52,1 0,2 254 83,7 0,7 309 43,8 0,5 364 59,9 2,1 419 51,7 0,1 255 83,5 1,1 310 43,8 0,2 365 59,9 2,5 420 51,2 0,0 417 52,5 0,4 472 46,9 0,6 527 54,8 2,2 582 52,8 20,7 418 52,1 0,2 473 46,8 0,6 528 55,4 2,0 583 52,1 20,2 419 51,7 0,1 474 46,8 0,6 529 56,1 2,0 584 51,4 18,1 420 51,2 0,0 475 46,9 0,7 530 56,7 1,9 585 50,5 15,7 421 50,7 0,2 476 47,3 0,9 531 57,3 1,9 586 49,5 13,7 422 50,2 0,3 477 47,9 1,0 532 57,9 2,2 587 48,5 11,6 423 49,7 0,5 478 48,5 1,2 533 58,6 2,4 588 47,5 9,0 424 49,3 0,7 479 49,1 1,4 534 59,3 2,3 589 46,4 7,2 425 49,0 0,9 480 49,7 1,8 535 60,1 2,3 590 45,0 6,1 426 48,7 1,0 481 50,1 2,2 536 60,7 2,3 591 43,6 4,8 427 48,4 1,0 482 50,5 2,7 537 61,1 2,1 592 41,8 3,9 428 48,0 1,2 483 50,9 3,2 538 61,3 2,1 593 39,9 3,0 429 47,5 1,4 484 51,2 3,5 539 61,3 2,1 594 38,0 2,3 430 46,9 1,5 485 51,4 3,8 540 61,2 2,1 595 36,4 1,8 431 46,5 1,5 486 51,5 4,2 541 60,9 2,2 596 35,5 1,6 432 46,1 1,4 487 51,5 4,6 542 60,6 2,6 597 35,5 1,5 433 46,0 1,4 488 51,4 4,7 543 60,3 3,4 598 36,0 1,3 434 46,0 1,3 489 51,3 4,9 544 60,0 3,8 599 37,0 1,2 435 46,1 1,2 490 51,1 4,9 545 59,6 4,0 600 38,2 1,1 436 46,4 1,1 491 50,9 4,6 546 59,2 4,9 601 39,6 1,0 437 46,7 0,9 492 50,7 4,4 547 58,7 5,4 602 41,0 0,9 438 47,2 0,8 493 50,5 4,3 548 58,0 5,7 603 42,3 0,9 439 47,7 0,6 494 50,4 4,1 549 57,2 5,9 604 43,8 1,0 440 48,2 0,5 495 50,5 3,6 550 56,3 6,2 605 45,2 1,0 441 48,6 0,3 496 50,6 3,2 551 55,2 6,3 606 46,4 1,0 442 48,9 0,1 497 50,7 3,0 552 53,9 6,4 607 47,4 1,2 443 49,1 0,1 498 50,9 3,0 553 52,6 6,5 608 48,3 1,6 444 49,3 0,3 499 51,1 2,9 554 51,4 6,5 609 48,8 2,2 445 49,4 0,4 500 51,2 2,8 555 50,4 6,4 610 49,1 2,9 446 49,3 0,4 501 51,2 2,7 556 49,7 6,2 611 49,3 3,9 447 49,2 0,4 502 51,1 2,6 557 49,5 5,8 612 49,3 5,3 448 49,1 0,3 503 50,9 2,6 558 49,7 5,4 613 49,1 6,3 449 49,0 0,3 504 50,5 2,6 559 50,1 4,9 614 48,8 7,3 450 48,9 0,2 505 50,1 2,3 560 50,5 4,3 615 48,4 7,9 451 48,8 0,2 506 49,7 2,0 561 51,1 3,5 616 47,9 8,0 452 48,6 0,2 507 49,4 1,8 562 51,8 2,8 617 47,3 8,1 453 48,4 0,2 508 49,2 1,7 563 52,3 2,2 618 46,6 8,3 454 48,2 0,3 509 49,1 1,8 564 52,7 2,2 619 45,6 8,5 455 48,1 0,4 510 49,1 2,0 565 53,1 2,6 620 44,4 8,5 456 47,9 0,5 511 49,2 2,5 566 53,4 3,3 621 43,0 8,4 457 47,9 0,5 512 49,4 3,1 567 53,6 3,3 622 41,5 8,7 458 47,9 0,7 513 49,6 3,5 568 53,7 3,0 623 39,9 9,0 459 48,0 0,9 514 49,9 3,9 569 53,6 3,3 624 38,6 9,2 460 48,2 1,0 515 50,3 4,3 570 53,4 4,4 625 37,6 9,8 461 48,4 1,3 516 50,7 4,7 571 53,2 6,0 626 37,0 10,3 462 48,6 1,6 517 51,2 5,1 572 53,1 7,4 627 36,8 10,7 463 48,7 2,0 518 51,8 5,3 573 53,2 9,6 628 37,1 11,6 464 48,7 2,2 519 52,2 4,7 574 53,3 11,1 629 38,0 12,1 465 48,7 1,9 520 52,6 4,0 575 53,4 12,2 630 39,3 11,5 466 48,5 1,6 521 52,9 3,7 576 53,6 13,1 631 40,8 10,1 467 48,2 1,4 522 53,1 3,5 577 53,7 12,4 632 42,4 8,4 468 47,9 1,1 523 53,2 3,1 578 53,8 13,2 633 43,9 6,7 469 47,6 0,9 524 53,4 2,8 579 53,7 13,7 634 45,3 5,7 470 47,4 0,7 525 53,7 2,6 580 53,6 15,3 635 46,6 5,0 471 47,1 0,7 526 54,2 2,4 581 53,3 18,2 636 47,6 4,7 633 43,9 6,7 688 45,0 6,2 743 56,6 4,8 798 55,6 6,4 634 45,3 5,7 689 44,8 6,3 744 56,2 5,6 799 55,3 6,9 635 46,6 5,0 690 44,5 6,0 745 55,9 6,1 800 55,1 6,2 636 47,6 4,7 691 44,1 5,7 746 55,8 5,9 801 55,0 5,5 637 48,4 4,8 692 43,8 5,6 747 55,7 5,9 802 54,9 5,3 638 48,8 5,7 693 43,6 5,7 748 55,7 6,7 803 54,9 5,4 639 48,8 7,3 694 43,5 5,6 749 55,7 7,5 804 54,8 5,4 640 48,7 9,9 695 43,5 5,2 750 55,3 6,6 805 54,6 5,1 641 48,4 13,7 696 43,8 4,5 751 55,2 5,7 806 54,2 4,9 642 48,1 17,9 697 44,3 3,9 752 55,1 5,2 807 53,9 5,1 643 47,7 19,6 698 45,0 3,3 753 54,8 5,6 808 53,0 5,4 644 47,2 18,0 699 45,8 2,7 754 54,5 6,3 809 51,8 5,7 645 46,7 16,0 700 46,4 2,1 755 54,1 6,5 810 50,4 5,8 646 45,9 13,4 701 47,0 1,7 756 53,6 6,2 811 48,7 6,1 647 45,1 10,5 702 47,2 1,4 757 53,1 5,7 812 46,8 6,4 648 44,3 8,0 703 47,3 1,1 758 53,0 5,4 813 44,7 6,8 649 43,6 6,2 704 47,3 1,0 759 52,7 5,3 814 42,2 7,2 650 42,9 5,0 705 47,2 0,9 760 52,7 5,2 815 39,5 7,8 651 42,4 4,1 706 47,1 0,8 761 52,5 5,1 816 36,6 8,8 652 42,1 3,4 707 47,0 0,7 762 52,7 5,1 817 33,9 9,9 653 42,2 3,0 708 47,0 0,5 763 53,0 5,1 818 31,9 10,7 654 42,8 3,0 709 47,0 0,3 764 53,5 5,3 819 30,5 10,1 655 43,8 3,0 710 47,0 0,2 765 54,0 6,2 820 29,7 9,0 656 45,0 3,1 711 46,9 0,1 766 54,5 7,1 821 29,1 8,3 657 46,4 3,3 712 46,8 0,0 767 54,8 7,8 822 29,2 8,1 658 47,7 4,1 713 46,7 0,2 768 55,0 8,3 823 29,8 8,2 659 48,7 5,1 714 46,4 0,5 769 55,2 7,8 824 30,6 8,5 660 49,5 5,4 715 46,3 0,9 770 55,3 6,6 825 31,6 9,2 661 50,2 5,2 716 46,3 1,5 771 55,2 5,5 826 32,7 10,3 662 50,4 5,6 717 46,5 2,2 772 55,1 5,1 827 34,0 11,9 663 50,4 5,8 718 46,9 3,1 773 55,0 5,6 828 35,5 13,4 664 50,1 5,9 719 47,5 4,2 774 54,9 6,4 829 38,0 14,4 665 49,6 6,3 720 48,1 5,0 775 54,9 6,8 830 41,2 14,9 666 49,0 7,5 721 48,9 5,1 776 55,0 6,9 831 44,6 14,8 667 48,3 8,9 722 49,7 5,1 777 55,2 7,3 832 47,4 14,0 668 47,5 10,4 723 50,6 5,1 778 55,5 7,5 833 49,0 13,1 669 46,8 11,7 724 51,4 5,3 779 55,9 7,0 834 49,9 11,9 670 46,2 12,6 725 52,2 5,6 780 56,2 6,4 835 50,4 10,7 671 45,7 13,3 726 52,9 6,0 781 56,5 6,4 836 50,7 9,9 672 45,3 13,8 727 53,7 6,8 782 56,9 6,6 837 50,7 8,9 673 45,2 13,8 728 54,5 8,1 783 57,1 6,7 838 50,4 7,5 674 45,3 13,0 729 55,3 9,5 784 57,4 6,7 839 50,4 6,6 675 45,5 11,6 730 56,1 10,8 785 57,5 6,6 840 50,7 6,4 676 45,9 10,5 731 56,7 11,9 786 57,6 6,3 841 50,9 6,1 677 46,2 9,8 732 57,1 12,8 787 57,6 5,9 842 51,0 5,4 678 46,4 9,3 733 57,4 12,6 788 57,6 6,1 843 51,4 5,1 679 46,5 8,9 734 57,7 10,5 789 57,6 6,7 844 52,3 5,3 680 46,4 8,7 735 57,9 8,2 790 57,5 7,2 845 53,2 5,7 681 46,1 8,8 736 58,0 6,8 791 57,4 7,3 846 54,0 5,8 682 45,8 9,0 737 58,0 6,4 792 57,2 6,5 847 54,8 5,8 683 45,6 9,2 738 57,8 6,5 793 56,9 6,0 848 55,4 5,5 684 45,4 8,9 739 57,7 5,6 794 56,6 6,2 849 55,9 5,2 685 45,3 8,1 740 57,8 4,5 795 56,4 6,4 850 56,2 4,8 686 45,3 7,0 741 57,3 4,0 796 56,1 5,9 851 56,5 4,9 687 45,2 6,4 742 57,0 4,1 797 55,9 5,8 852 56,7 5,3 849 55,9 5,2 904 62,1 1,6 959 62,2 2,5 1 014 54,6 1,7 850 56,2 4,8 905 61,9 2,0 960 62,3 2,3 1 015 54,4 2,1 851 56,5 4,9 906 61,6 2,4 961 62,5 1,7 1 016 54,2 2,6 852 56,7 5,3 907 61,5 2,5 962 62,6 0,6 1 017 54,0 3,1 853 56,9 5,4 908 61,4 2,7 963 62,8 1,0 1 018 53,9 3,8 854 56,9 5,4 909 61,4 2,9 964 62,9 2,5 1 019 53,8 4,3 855 56,8 5,4 910 61,4 3,0 965 62,9 3,4 1 020 54,1 4,5 856 56,5 5,3 911 61,4 3,0 966 63,0 3,8 1 021 54,4 4,4 857 56,0 5,2 912 61,5 3,0 967 63,0 4,1 1 022 54,8 3,9 858 55,4 5,1 913 61,7 2,9 968 62,9 4,5 1 023 55,3 3,4 859 55,0 4,7 914 62,0 2,8 969 62,9 4,8 1 024 55,8 3,1 860 54,6 3,9 915 62,5 2,6 970 62,9 4,8 1 025 56,5 2,9 861 54,4 3,0 916 63,0 2,4 971 62,9 4,3 1 026 57,3 2,8 862 53,9 2,1 917 63,7 2,1 972 62,8 3,9 1 027 58,1 2,6 863 53,7 1,5 918 64,4 1,7 973 62,7 3,5 1 028 59,0 1,9 864 53,5 1,1 919 65,0 1,1 974 62,4 3,0 1 029 59,8 1,1 865 53,4 0,8 920 65,7 0,2 975 62,2 2,8 1 030 60,5 0,3 866 53,5 0,7 921 66,1 0,7 976 61,9 2,7 1 031 61,1 0,3 867 53,7 0,7 922 66,4 1,5 977 61,8 2,6 1 032 61,5 0,8 868 54,0 0,5 923 66,5 2,1 978 61,7 2,5 1 033 61,9 1,2 869 54,6 0,4 924 66,5 2,2 979 61,7 2,5 1 034 62,1 1,6 870 55,4 0,3 925 66,3 1,7 980 61,7 2,7 1 035 62,2 2,0 871 56,4 0,3 926 66,0 1,2 981 61,8 3,3 1 036 62,2 2,4 872 57,3 0,4 927 65,6 0,6 982 62,0 3,7 1 037 62,1 2,5 873 58,0 0,4 928 65,2 0,2 983 62,2 3,6 1 038 61,9 2,3 874 58,6 0,5 929 64,8 0,0 984 62,6 3,0 1 039 61,7 2,1 875 59,1 0,6 930 64,4 0,2 985 62,8 2,4 1 040 61,4 1,9 876 59,6 1,0 931 64,1 0,4 986 63,0 2,7 1 041 61,2 1,8 877 60,2 1,4 932 63,7 0,5 987 63,1 3,1 1 042 60,9 1,5 878 61,0 1,6 933 63,3 0,5 988 63,3 3,3 1 043 60,6 1,2 879 61,6 1,6 934 62,9 0,7 989 63,4 3,5 1 044 60,5 1,0 880 62,2 1,6 935 62,4 1,0 990 63,5 3,7 1 045 60,4 0,7 881 62,7 1,5 936 61,9 1,5 991 63,7 3,7 1 046 60,2 0,4 882 63,2 1,3 937 61,4 2,1 992 63,8 3,6 1 047 60,1 0,1 883 63,7 1,3 938 60,8 2,5 993 63,9 3,4 1 048 60,0 0,1 884 64,0 1,3 939 60,4 2,2 994 63,9 3,6 1 049 59,9 0,4 885 64,2 1,4 940 59,9 1,9 995 63,8 4,0 1 050 59,8 0,6 886 64,3 1,5 941 59,5 1,8 996 63,8 4,5 1 051 59,9 0,7 887 64,3 1,7 942 59,0 2,0 997 63,6 4,9 1 052 60,0 0,7 888 64,1 1,8 943 58,8 2,1 998 63,1 5,4 1 053 60,3 0,7 889 64,0 1,7 944 58,4 1,8 999 62,5 5,6 1 054 60,6 0,6 890 63,8 1,7 945 58,2 1,5 1 000 61,8 5,2 1 055 60,9 0,5 891 63,8 1,8 946 58,1 1,4 1 001 61,1 4,4 1 056 61,2 0,4 892 63,7 1,9 947 58,1 1,6 1 002 60,5 3,6 1 057 61,5 0,4 893 63,7 2,0 948 58,3 1,6 1 003 59,8 2,8 1 058 61,6 0,5 894 63,6 2,0 949 58,3 1,4 1 004 59,2 2,0 1 059 61,8 0,6 895 63,5 2,3 950 58,5 1,2 1 005 58,5 1,4 1 060 62,0 0,8 896 63,4 2,5 951 58,9 1,2 1 006 57,9 0,9 1 061 62,0 1,1 897 63,3 2,3 952 59,3 1,3 1 007 57,1 0,5 1 062 61,9 1,3 898 63,2 2,3 953 59,9 1,5 1 008 56,5 0,2 1 063 61,8 1,4 899 63,0 2,6 954 60,4 1,6 1 009 56,0 0,2 1 064 61,7 1,3 900 62,9 2,8 955 60,9 1,9 1 010 55,5 0,5 1 065 61,6 1,3 901 63,0 2,3 956 61,4 2,1 1 011 55,3 0,8 1 066 61,7 1,2 902 62,7 1,8 957 61,7 2,1 1 012 55,1 1,1 1 067 61,8 0,7 903 62,5 1,6 958 62,0 2,3 1 013 54,9 1,4 1 068 62,0 0,1 1 065 61,6 1,3 1 116 61,0 0,9 1 167 55,8 1,1 1 218 27,3 1,6 1 066 61,7 1,2 1 117 60,3 0,6 1 168 55,6 1,5 1 219 22,7 1,3 1 067 61,8 0,7 1 118 59,7 0,3 1 169 55,3 1,8 1 220 18,4 1,1 1 068 62,0 0,1 1 119 59,2 0,0 1 170 55,2 2,0 1 221 14,7 0,9 1 069 62,3 0,4 1 120 58,9 0,2 1 171 55,1 2,2 1 222 11,7 0,8 1 070 62,6 1,1 1 121 58,8 0,2 1 172 55,0 2,4 1 223 9,5 0,8 1 071 62,8 1,6 1 122 58,8 0,1 1 173 55,1 2,6 1 224 7,8 0,7 1 072 62,9 1,5 1 123 58,7 0,6 1 174 55,3 2,7 1 225 6,3 0,7 1 073 62,8 1,1 1 124 58,5 1,1 1 175 55,5 2,9 1 226 5,0 0,6 1 074 62,7 0,8 1 125 58,3 1,7 1 176 55,7 2,9 1 227 3,9 0,6 1 075 62,2 0,4 1 126 58,0 2,2 1 177 55,9 2,9 1 228 3,1 0,6 1 076 61,7 0,0 1 127 57,6 2,5 1 178 56,0 2,9 1 229 2,3 0,6 1 077 61,3 0,3 1 128 56,9 2,6 1 179 56,0 3,0 1 230 1,6 0,6 1 078 61,0 0,5 1 129 55,8 2,4 1 180 56,0 3,0 1 231 1,1 0,5 1 079 60,7 0,8 1 130 54,5 2,3 1 181 56,1 3,2 1 232 0,8 0,5 1 080 60,4 1,0 1 131 52,8 2,4 1 182 56,2 3,1 1 233 0,5 0,5 1 081 60,2 1,3 1 132 50,7 2,4 1 183 56,4 2,8 1 234 0,4 0,5 1 082 60,1 1,6 1 133 48,0 2,6 1 184 56,6 2,7 1 235 0,3 0,5 1 083 60,0 1,9 1 134 44,8 2,9 1 185 57,0 3,1 1 236 0,2 0,5 1 084 60,0 2,1 1 135 41,3 2,6 1 186 57,3 3,5 1 237 0,1 0,5 1 085 60,0 2,1 1 136 37,8 1,9 1 187 57,7 3,9 1 238 0,1 0,5 1 086 60,0 2,0 1 137 34,9 1,4 1 188 58,3 4,0 1 239 0,1 0,5 1 087 60,2 1,8 1 138 32,7 1,1 1 189 58,8 4,2 1 240 0,0 0,5 1 088 60,4 1,6 1 139 31,4 0,8 1 190 59,3 4,7 1 241 0,0 0,5 1 089 60,6 1,5 1 140 30,9 0,6 1 191 59,7 5,2 1 242 0,0 0,5 1 090 60,8 1,4 1 141 31,0 0,5 1 192 60,1 5,4 1 243 0,0 0,5 1 091 61,0 1,4 1 142 31,5 0,4 1 193 60,4 5,6 1 244 0,0 0,5 1 092 61,2 1,4 1 143 32,5 0,3 1 194 60,6 5,9 1 245 0,0 0,5 1 093 61,4 1,3 1 144 33,7 0,2 1 195 60,7 6,0 1 246 0,0 0,5 1 094 61,4 1,1 1 145 35,3 0,2 1 196 60,7 6,0 1 247 0,0 0,5 1 095 61,4 0,9 1 146 37,1 0,2 1 197 60,7 5,9 1 248 0,0 0,5 1 096 61,2 0,7 1 147 39,1 0,2 1 198 60,5 4,8 1 249 0,0 0,5 1 097 61,0 0,5 1 148 41,3 0,1 1 199 60,1 2,9 1 250 0,0 0,5 1 098 60,7 0,3 1 149 43,6 0,1 1 200 59,5 1,4 1 251 0,0 0,5 1 099 60,4 0,2 1 150 45,7 0,0 1 201 58,8 0,1 1 252 0,0 0,5 1 100 60,4 0,1 1 151 47,6 0,0 1 202 57,9 0,9 1 253 0,0 0,5 1 101 60,5 0,0 1 152 49,2 0,0 1 203 56,9 1,6 1 254 0,0 0,5 1 102 60,7 0,0 1 153 50,5 0,0 1 204 55,9 2,4 1 255 0,0 0,5 1 103 61,0 0,1 1 154 51,6 0,1 1 205 54,6 3,1 1 256 0,0 0,5 1 104 61,3 0,2 1 155 52,7 0,1 1 206 53,4 3,7 1 257 0,0 0,5 1 105 61,6 0,4 1 156 53,6 0,1 1 207 52,2 4,0 1 258 0,0 0,5 1 106 62,0 0,7 1 157 54,5 0,1 1 208 51,0 4,1 1 259 0,0 0,5 1 107 62,2 1,1 1 158 55,2 0,0 1 209 49,7 4,1 1 260 0,0 0,5 1 108 62,4 1,6 1 159 55,8 0,0 1 210 48,3 4,1 1 261 0,0 0,5 1 109 62,5 1,9 1 160 56,2 0,1 1 211 46,8 3,6 1 262 0,0 0,5 1 110 62,6 2,2 1 161 56,5 0,1 1 212 45,1 2,8 1 263 0,0 0,5 1 111 62,7 2,5 1 162 56,6 0,3 1 213 43,4 2,0 1 264 0,0 0,5 1 112 62,7 2,8 1 163 56,6 0,4 1 214 41,2 1,2 1 113 62,6 2,5 1 164 56,4 0,5 1 215 38,7 0,2 1 114 62,2 1,8 1 165 56,2 0,6 1 216 35,6 0,8 1 115 61,7 1,3 1 166 56,1 0,8 1 217 31,7 1,7 Table 2 GPS-time GPS-time data Time in s latitude in degree longitude in degree Time in s latitude in degree longitude in degree Time in s latitude in degree longitude in degree 0 49,17750693 9,94045544 1 49,17750137 9,94042341 46 49,17740985 9,93961042 91 49,17715403 9,92708358 2 49,17749047 9,94043592 47 49,17741914 9,93941719 92 49,17715034 9,92678434 3 49,17748126 9,94044008 48 49,17739967 9,93921967 93 49,17716120 9,92646674 4 49,17748767 9,94041575 49 49,17739145 9,93900211 94 49,17716093 9,92615082 5 49,17748251 9,94043282 50 49,17737345 9,93876394 95 49,17719118 9,92587899 6 49,17749029 9,94042503 51 49,17735852 9,93853608 96 49,17717956 9,92558201 7 49,17749335 9,94041628 52 49,17734312 9,93830573 97 49,17719684 9,92529698 8 49,17749348 9,94040107 53 49,17731937 9,93806294 98 49,17720055 9,92501361 9 49,17749751 9,94041760 54 49,17731364 9,93781048 99 49,17720973 9,92472207 10 49,17748552 9,94045186 55 49,17730943 9,93754921 100 49,17722161 9,92440453 11 49,17747765 9,94045803 56 49,17728668 9,93727866 101 49,17722426 9,92411846 12 49,17748683 9,94044064 57 49,17727120 9,93700407 102 49,17722279 9,92383264 13 49,17748199 9,94041943 58 49,17726191 9,93673182 103 49,17724753 9,92356613 14 49,17748296 9,94041118 59 49,17726419 9,93644801 104 49,17724873 9,92328974 15 49,17748854 9,94040632 60 49,17724683 9,93616792 105 49,17728966 9,92298281 16 49,17747063 9,94041231 61 49,17722599 9,93587547 106 49,17729082 9,92269771 17 49,17747577 9,94042190 62 49,17722515 9,93557748 107 49,17731112 9,92241876 18 49,17747655 9,94044846 63 49,17719760 9,93529450 108 49,17732411 9,92214881 19 49,17748326 9,94044092 64 49,17720197 9,93500446 109 49,17732270 9,92186338 20 49,17748233 9,94044194 65 49,17720112 9,93471327 110 49,17734203 9,92157757 21 49,17747505 9,94044510 66 49,17718985 9,93441697 111 49,17734548 9,92128924 22 49,17748198 9,94042680 67 49,17718511 9,93411791 112 49,17732703 9,92101924 23 49,17747088 9,94042069 68 49,17718032 9,93382102 113 49,17735183 9,92073668 24 49,17747111 9,94042548 69 49,17717223 9,93352428 114 49,17740044 9,92045308 25 49,17746717 9,94045668 70 49,17716877 9,93321666 115 49,17738919 9,92017575 26 49,17747914 9,94045445 71 49,17715935 9,93293197 116 49,17740460 9,91988895 27 49,17747197 9,94043996 72 49,17715123 9,93266362 117 49,17744662 9,91961440 28 49,17747035 9,94042438 73 49,17715162 9,93234099 118 49,17745760 9,91930702 29 49,17747819 9,94044783 74 49,17715081 9,93203479 119 49,17744447 9,91901365 30 49,17747888 9,94045560 75 49,17714905 9,93175589 120 49,17744758 9,91870949 31 49,17747192 9,94045575 76 49,17715444 9,93147779 121 49,17747833 9,91841378 32 49,17747403 9,94046187 77 49,17715670 9,93118972 122 49,17753087 9,91810365 33 49,17746330 9,94044822 78 49,17712625 9,93089947 123 49,17751780 9,91780871 34 49,17747468 9,94046943 79 49,17711304 9,93060915 124 49,17751519 9,91750121 35 49,17746721 9,94046651 80 49,17712630 9,93031037 125 49,17754354 9,91721015 36 49,17746984 9,94046203 81 49,17713088 9,93003269 126 49,17757729 9,91690128 37 49,17748706 9,94042981 82 49,17714726 9,92973485 127 49,17757228 9,91660068 38 49,17749012 9,94038666 83 49,17714299 9,92943909 128 49,17758391 9,91628079 39 49,17746103 9,94036862 84 49,17716135 9,92912712 129 49,17758020 9,91598819 40 49,17745826 9,94032161 85 49,17715855 9,92882577 130 49,17759987 9,91565305 41 49,17745588 9,94024460 86 49,17715228 9,92853433 131 49,17761970 9,91535841 42 49,17744570 9,94016553 87 49,17714458 9,92824141 132 49,17765718 9,91505740 43 49,17743160 9,94007622 88 49,17714385 9,92794897 133 49,17767191 9,91473407 44 49,17742924 9,93992814 89 49,17715334 9,92766471 134 49,17767871 9,91443628 45 49,17741497 9,93977911 90 49,17715927 9,92736719 135 49,17769355 9,91411627 136 49,17770220 9,91382304 186 49,17763466 9,89840963 236 49,17606849 9,88269057 137 49,17770798 9,91353583 187 49,17760614 9,89811395 237 49,17601532 9,88240077 138 49,17772229 9,91323129 188 49,17756734 9,89782615 238 49,17597985 9,88206657 139 49,17773009 9,91292178 189 49,17757374 9,89752028 239 49,17593784 9,88174472 140 49,17772809 9,91263774 190 49,17753771 9,89722077 240 49,17589380 9,88143276 141 49,17772051 9,91232464 191 49,17753511 9,89690286 241 49,17586890 9,88112185 142 49,17773296 9,91200855 192 49,17750506 9,89659580 242 49,17583069 9,88080190 143 49,17775514 9,91175606 193 49,17749751 9,89628693 243 49,17578712 9,88050773 144 49,17777123 9,91145220 194 49,17747503 9,89597069 244 49,17575001 9,88018870 145 49,17779376 9,91115258 195 49,17743045 9,89566393 245 49,17568914 9,87989925 146 49,17781647 9,91083718 196 49,17741828 9,89534641 246 49,17566347 9,87958434 147 49,17780864 9,91054227 197 49,17739099 9,89503775 247 49,17562902 9,87926547 148 49,17781774 9,91024920 198 49,17737114 9,89471732 248 49,17557931 9,87894738 149 49,17783202 9,90993314 199 49,17735909 9,89437392 249 49,17553943 9,87861883 150 49,17785376 9,90960940 200 49,17733512 9,89407151 250 49,17550641 9,87830890 151 49,17785277 9,90932308 201 49,17733502 9,89370101 251 49,17547757 9,87798913 152 49,17784906 9,90903802 202 49,17728044 9,89342555 252 49,17542733 9,87765637 153 49,17785555 9,90872892 203 49,17724933 9,89310519 253 49,17539428 9,87733484 154 49,17785153 9,90839976 204 49,17719558 9,89282502 254 49,17537335 9,87699815 155 49,17786329 9,90806697 205 49,17714909 9,89250431 255 49,17534891 9,87669374 156 49,17786238 9,90775413 206 49,17712573 9,89216689 256 49,17529647 9,87639385 157 49,17786354 9,90743755 207 49,17710298 9,89183106 257 49,17524710 9,87608129 158 49,17785836 9,90714738 208 49,17707560 9,89151586 258 49,17522071 9,87577951 159 49,17784779 9,90683013 209 49,17706968 9,89118370 259 49,17519821 9,87543641 160 49,17784193 9,90651429 210 49,17702995 9,89086920 260 49,17515054 9,87516624 161 49,17786848 9,90620301 211 49,17699469 9,89055197 261 49,17510887 9,87487696 162 49,17785957 9,90589698 212 49,17698344 9,89024297 262 49,17508754 9,87455475 163 49,17782604 9,90558582 213 49,17692524 9,88994600 263 49,17506312 9,87423020 164 49,17785640 9,90525942 214 49,17689188 9,88962397 264 49,17502857 9,87389848 165 49,17786883 9,90493654 215 49,17687274 9,88930560 265 49,17501893 9,87360599 166 49,17784926 9,90461252 216 49,17684014 9,88899008 266 49,17500054 9,87328933 167 49,17782864 9,90430886 217 49,17680700 9,88865790 267 49,17496051 9,87297281 168 49,17783708 9,90400147 218 49,17678064 9,88832364 268 49,17492702 9,87268292 169 49,17782432 9,90368566 219 49,17675307 9,88799709 269 49,17489787 9,87238950 170 49,17779227 9,90337560 220 49,17669565 9,88770722 270 49,17486293 9,87207996 171 49,17780558 9,90305647 221 49,17666251 9,88739329 271 49,17484369 9,87176559 172 49,17779334 9,90273646 222 49,17662351 9,88707697 272 49,17482457 9,87146198 173 49,17778143 9,90242724 223 49,17657201 9,88675438 273 49,17479266 9,87115279 174 49,17778308 9,90211614 224 49,17655123 9,88641642 274 49,17477879 9,87083585 175 49,17774757 9,90182139 225 49,17650612 9,88611773 275 49,17475205 9,87052156 176 49,17775892 9,90151403 226 49,17646671 9,88581197 276 49,17472075 9,87018121 177 49,17774253 9,90120252 227 49,17643340 9,88550439 277 49,17471784 9,86990399 178 49,17773300 9,90090088 228 49,17640666 9,88516647 278 49,17469242 9,86958317 179 49,17773319 9,90059894 229 49,17636383 9,88485801 279 49,17466012 9,86928347 180 49,17769164 9,90029252 230 49,17631202 9,88455441 280 49,17465549 9,86897774 181 49,17770462 9,89997597 231 49,17625438 9,88426459 281 49,17462660 9,86868188 182 49,17766803 9,89966351 232 49,17622604 9,88392837 282 49,17462313 9,86836819 183 49,17768431 9,89934391 233 49,17617257 9,88363179 283 49,17460719 9,86804689 184 49,17765519 9,89903767 234 49,17614341 9,88331314 284 49,17459439 9,86774685 185 49,17765936 9,89872324 235 49,17610363 9,88299134 285 49,17457737 9,86743556 286 49,17456653 9,86715293 336 49,17449167 9,86482816 386 49,16886157 9,86026300 287 49,17455231 9,86684848 337 49,17440211 9,86479291 387 49,16878885 9,86019968 288 49,17453606 9,86656179 338 49,17430738 9,86475112 388 49,16879410 9,86011761 289 49,17453224 9,86627375 339 49,17421783 9,86470788 389 49,16875917 9,86002899 290 49,17451231 9,86598773 340 49,17411423 9,86467930 390 49,16874892 9,85991465 291 49,17450935 9,86568758 341 49,17399051 9,86463636 391 49,16875290 9,85979488 292 49,17449326 9,86543041 342 49,17388673 9,86460068 392 49,16873569 9,85968285 293 49,17448909 9,86516175 343 49,17377482 9,86451752 393 49,16873308 9,85955354 294 49,17448896 9,86482997 344 49,17365865 9,86446442 394 49,16872912 9,85939520 295 49,17450897 9,86453465 345 49,17355034 9,86441598 395 49,16871180 9,85921769 296 49,17447516 9,86430947 346 49,17343380 9,86431803 396 49,16868834 9,85905238 297 49,17447109 9,86408498 347 49,17332507 9,86422279 397 49,16866891 9,85886170 298 49,17446527 9,86385837 348 49,17320043 9,86417377 398 49,16866929 9,85867376 299 49,17448335 9,86363449 349 49,17309203 9,86407256 399 49,16864018 9,85847207 300 49,17448440 9,86344987 350 49,17298024 9,86398297 400 49,16863059 9,85827859 301 49,17448275 9,86324659 351 49,17284599 9,86391441 401 49,16863235 9,85808670 302 49,17449062 9,86309674 352 49,17273377 9,86382134 402 49,16863169 9,85789010 303 49,17452489 9,86295387 353 49,17261849 9,86370119 403 49,16862201 9,85770388 304 49,17460500 9,86281740 354 49,17250336 9,86357825 404 49,16861694 9,85748170 305 49,17469104 9,86269630 355 49,17238497 9,86345251 405 49,16861188 9,85726584 306 49,17478559 9,86265433 356 49,17227924 9,86330336 406 49,16861466 9,85710191 307 49,17485267 9,86263065 357 49,17216698 9,86315405 407 49,16860962 9,85688353 308 49,17495477 9,86263385 358 49,17205822 9,86301873 408 49,16862336 9,85666270 309 49,17508068 9,86271800 359 49,17194130 9,86286173 409 49,16863447 9,85645624 310 49,17516175 9,86280613 360 49,17183097 9,86270711 410 49,16863995 9,85627032 311 49,17523815 9,86294521 361 49,17172348 9,86255712 411 49,16864039 9,85608583 312 49,17526923 9,86308616 362 49,17163148 9,86239879 412 49,16869785 9,85582917 313 49,17529063 9,86328040 363 49,17153161 9,86224564 413 49,16871843 9,85562118 314 49,17527156 9,86345837 364 49,17141279 9,86208087 414 49,16876498 9,85541007 315 49,17527004 9,86358749 365 49,17130519 9,86193026 415 49,16880238 9,85521712 316 49,17522552 9,86376544 366 49,17120122 9,86177430 416 49,16882523 9,85505807 317 49,17520997 9,86391095 367 49,17109484 9,86160068 417 49,16885602 9,85487158 318 49,17518353 9,86408837 368 49,17099488 9,86144393 418 49,16889165 9,85469456 319 49,17515910 9,86426268 369 49,17087877 9,86128334 419 49,16893450 9,85452033 320 49,17513360 9,86443189 370 49,17075017 9,86114274 420 49,16896700 9,85432944 321 49,17513063 9,86459029 371 49,17064887 9,86101768 421 49,16897709 9,85413410 322 49,17511119 9,86474056 372 49,17051115 9,86090356 422 49,16902381 9,85394413 323 49,17510005 9,86483104 373 49,17037850 9,86080188 423 49,16906957 9,85375937 324 49,17508965 9,86489406 374 49,17025161 9,86069139 424 49,16912109 9,85357268 325 49,17506005 9,86493794 375 49,17009240 9,86062875 425 49,16915785 9,85340269 326 49,17503016 9,86497031 376 49,16996934 9,86050848 426 49,16918298 9,85322646 327 49,17501372 9,86499209 377 49,16983175 9,86044716 427 49,16920528 9,85306232 328 49,17498884 9,86502721 378 49,16968763 9,86038283 428 49,16925049 9,85288104 329 49,17493767 9,86502675 379 49,16950211 9,86034491 429 49,16922639 9,85273174 330 49,17490221 9,86502005 380 49,16940965 9,86030346 430 49,16922348 9,85256422 331 49,17482139 9,86496004 381 49,16928120 9,86029155 431 49,16922232 9,85237817 332 49,17475856 9,86494331 382 49,16917601 9,86030196 432 49,16922472 9,85219980 333 49,17468855 9,86491108 383 49,16908931 9,86032257 433 49,16923497 9,85198087 334 49,17462903 9,86488047 384 49,16898727 9,86031305 434 49,16920807 9,85182583 335 49,17456288 9,86486585 385 49,16891963 9,86028593 435 49,16917409 9,85167353 436 49,16913670 9,85150781 486 49,16714651 9,84287952 536 49,16578853 9,83322318 437 49,16907601 9,85138579 487 49,16712978 9,84270975 537 49,16571813 9,83302695 438 49,16905440 9,85116333 488 49,16712863 9,84250778 538 49,16564659 9,83279880 439 49,16899292 9,85098993 489 49,16712781 9,84232371 539 49,16554842 9,83259093 440 49,16893925 9,85081124 490 49,16712538 9,84210237 540 49,16544927 9,83241820 441 49,16887780 9,85065456 491 49,16711905 9,84188284 541 49,16538284 9,83221054 442 49,16882284 9,85049064 492 49,16710803 9,84171704 542 49,16527879 9,83201980 443 49,16877128 9,85032181 493 49,16710773 9,84155380 543 49,16518731 9,83183633 444 49,16872108 9,85014484 494 49,16711135 9,84135694 544 49,16511154 9,83165506 445 49,16866533 9,84999950 495 49,16709304 9,84116539 545 49,16504520 9,83144387 446 49,16861645 9,84982073 496 49,16706962 9,84095397 546 49,16496469 9,83122488 447 49,16855509 9,84965038 497 49,16704233 9,84076239 547 49,16490491 9,83104141 448 49,16850746 9,84947389 498 49,16701984 9,84057958 548 49,16485828 9,83081258 449 49,16846082 9,84929509 499 49,16698227 9,84041400 549 49,16479845 9,83055884 450 49,16841442 9,84912912 500 49,16694479 9,84020507 550 49,16475726 9,83035095 451 49,16836347 9,84894810 501 49,16691704 9,84001762 551 49,16473615 9,83015793 452 49,16831401 9,84878454 502 49,16688782 9,83980563 552 49,16471861 9,82997789 453 49,16825866 9,84861115 503 49,16686143 9,83962545 553 49,16468452 9,82979167 454 49,16820216 9,84848659 504 49,16683973 9,83941007 554 49,16465967 9,82961380 455 49,16815478 9,84828658 505 49,16680721 9,83919010 555 49,16463542 9,82945314 456 49,16807754 9,84815572 506 49,16680861 9,83902005 556 49,16457148 9,82930402 457 49,16804545 9,84796617 507 49,16678472 9,83885499 557 49,16455325 9,82912337 458 49,16800542 9,84782062 508 49,16678064 9,83867727 558 49,16446730 9,82893889 459 49,16795128 9,84763824 509 49,16675612 9,83848252 559 49,16436606 9,82873187 460 49,16789625 9,84748872 510 49,16674703 9,83829800 560 49,16426622 9,82862332 461 49,16786663 9,84730300 511 49,16674260 9,83811885 561 49,16415336 9,82852398 462 49,16781765 9,84713164 512 49,16673297 9,83793092 562 49,16404172 9,82843314 463 49,16775595 9,84695314 513 49,16672134 9,83774555 563 49,16392621 9,82838708 464 49,16768635 9,84679718 514 49,16670106 9,83755617 564 49,16379849 9,82831100 465 49,16765532 9,84664021 515 49,16668030 9,83737442 565 49,16368342 9,82826316 466 49,16762960 9,84645040 516 49,16666730 9,83719094 566 49,16356050 9,82821290 467 49,16758912 9,84625370 517 49,16664753 9,83697087 567 49,16344022 9,82815755 468 49,16752450 9,84607192 518 49,16663122 9,83676733 568 49,16330395 9,82812133 469 49,16745605 9,84590738 519 49,16661682 9,83658039 569 49,16314820 9,82807433 470 49,16739595 9,84580305 520 49,16659182 9,83640231 570 49,16306375 9,82813122 471 49,16733000 9,84561087 521 49,16657799 9,83618486 571 49,16291497 9,82814778 472 49,16726829 9,84542861 522 49,16656311 9,83599244 572 49,16281950 9,82828429 473 49,16723530 9,84535391 523 49,16654843 9,83578003 573 49,16267505 9,82830547 474 49,16719666 9,84520276 524 49,16651642 9,83561068 574 49,16256041 9,82834957 475 49,16716180 9,84499116 525 49,16646604 9,83540908 575 49,16242397 9,82843586 476 49,16715372 9,84479222 526 49,16641327 9,83521649 576 49,16230121 9,82851628 477 49,16713247 9,84457807 527 49,16635410 9,83502301 577 49,16217909 9,82859133 478 49,16712749 9,84441509 528 49,16629969 9,83484918 578 49,16203228 9,82868588 479 49,16709514 9,84424773 529 49,16623827 9,83467252 579 49,16191336 9,82881382 480 49,16709685 9,84407318 530 49,16618855 9,83447308 580 49,16178177 9,82889413 481 49,16705186 9,84389129 531 49,16611836 9,83428804 581 49,16166503 9,82894316 482 49,16707340 9,84368191 532 49,16605023 9,83408063 582 49,16153387 9,82902048 483 49,16707987 9,84347033 533 49,16599418 9,83386758 583 49,16141214 9,82909642 484 49,16711478 9,84326833 534 49,16591846 9,83363936 584 49,16129874 9,82913304 485 49,16710793 9,84306411 535 49,16585322 9,83343539 585 49,16119706 9,82921610 586 49,16108715 9,82926968 636 49,16163310 9,82690054 686 49,16078618 9,82225875 587 49,16100072 9,82937665 637 49,16148575 9,82694117 687 49,16077804 9,82206777 588 49,16090649 9,82954138 638 49,16136431 9,82696900 688 49,16074789 9,82189395 589 49,16080267 9,82958778 639 49,16123454 9,82700222 689 49,16069323 9,82174500 590 49,16070572 9,82970590 640 49,16110784 9,82703667 690 49,16063537 9,82159652 591 49,16063276 9,82980187 641 49,16098626 9,82708572 691 49,16059538 9,82147516 592 49,16054700 9,82994029 642 49,16087386 9,82712075 692 49,16058045 9,82132384 593 49,16044466 9,82999980 643 49,16075552 9,82715767 693 49,16056326 9,82115891 594 49,16033869 9,82999760 644 49,16064017 9,82721940 694 49,16055299 9,82101790 595 49,16026486 9,82993307 645 49,16052535 9,82728779 695 49,16054924 9,82084143 596 49,16023800 9,82981968 646 49,16039005 9,82734532 696 49,16056917 9,82068286 597 49,16027202 9,82969469 647 49,16027738 9,82739701 697 49,16061103 9,82051442 598 49,16035608 9,82961780 648 49,16017092 9,82742871 698 49,16065104 9,82040331 599 49,16046609 9,82954478 649 49,16010401 9,82741573 699 49,16068162 9,82023313 600 49,16053602 9,82946659 650 49,16001991 9,82737601 700 49,16071865 9,82006154 601 49,16057594 9,82937736 651 49,15992405 9,82728779 701 49,16078013 9,81990530 602 49,16063293 9,82927870 652 49,15986044 9,82715900 702 49,16084828 9,81972452 603 49,16073357 9,82921625 653 49,15982589 9,82704861 703 49,16085936 9,81952523 604 49,16082327 9,82912717 654 49,15983598 9,82692120 704 49,16083368 9,81933356 605 49,16088989 9,82900037 655 49,15988749 9,82682108 705 49,16078012 9,81912416 606 49,16101255 9,82886401 656 49,15993273 9,82668975 706 49,16073449 9,81891852 607 49,16110647 9,82876987 657 49,16001756 9,82655933 707 49,16065145 9,81881213 608 49,16116944 9,82861156 658 49,16010590 9,82643932 708 49,16056364 9,81871403 609 49,16126168 9,82846586 659 49,16018971 9,82630065 709 49,16045984 9,81863487 610 49,16134956 9,82836930 660 49,16027931 9,82617704 710 49,16034483 9,81859399 611 49,16142362 9,82826734 661 49,16038479 9,82604483 711 49,16018124 9,81858825 612 49,16151792 9,82815035 662 49,16049214 9,82592600 712 49,16007498 9,81854520 613 49,16162418 9,82801518 663 49,16060293 9,82580789 713 49,15997490 9,81843469 614 49,16172724 9,82788680 664 49,16068121 9,82567699 714 49,15993263 9,81831798 615 49,16182766 9,82776747 665 49,16077681 9,82555027 715 49,15993297 9,81813467 616 49,16193227 9,82767048 666 49,16085502 9,82541694 716 49,15987597 9,81797376 617 49,16204361 9,82757181 667 49,16093922 9,82531638 717 49,15984001 9,81780844 618 49,16213712 9,82749044 668 49,16103315 9,82516825 718 49,15984409 9,81767348 619 49,16222340 9,82739985 669 49,16108630 9,82505980 719 49,15984111 9,81752007 620 49,16234964 9,82728773 670 49,16116572 9,82495549 720 49,15981139 9,81734764 621 49,16244109 9,82719929 671 49,16119569 9,82476678 721 49,15980543 9,81717240 622 49,16247870 9,82710278 672 49,16123848 9,82457687 722 49,15986389 9,81696011 623 49,16255592 9,82701914 673 49,16125097 9,82440435 723 49,15985215 9,81676893 624 49,16260272 9,82691216 674 49,16122817 9,82424711 724 49,15983685 9,81650591 625 49,16261998 9,82679623 675 49,16117034 9,82405977 725 49,15986503 9,81631037 626 49,16259455 9,82668794 676 49,16117796 9,82389133 726 49,15988102 9,81611586 627 49,16252072 9,82660954 677 49,16114749 9,82372775 727 49,15990180 9,81588586 628 49,16241609 9,82665587 678 49,16113337 9,82355591 728 49,15991361 9,81567563 629 49,16232904 9,82668023 679 49,16109714 9,82339249 729 49,15988793 9,81542823 630 49,16223117 9,82673755 680 49,16105573 9,82322367 730 49,15993437 9,81524912 631 49,16214890 9,82678414 681 49,16102483 9,82306636 731 49,15995698 9,81506135 632 49,16204915 9,82680387 682 49,16098183 9,82289765 732 49,15996467 9,81486182 633 49,16194163 9,82681387 683 49,16092080 9,82272831 733 49,15996062 9,81465223 634 49,16185513 9,82682904 684 49,16082075 9,82260179 734 49,15998342 9,81439413 635 49,16174542 9,82685917 685 49,16079211 9,82245045 735 49,16000517 9,81414756 736 49,16001091 9,81397266 786 49,15889235 9,80395430 836 49,15880538 9,79999743 737 49,16000624 9,81376767 787 49,15888483 9,80372033 837 49,15876047 9,80013726 738 49,16000883 9,81357017 788 49,15891203 9,80353066 838 49,15866022 9,80026604 739 49,15998865 9,81335609 789 49,15889410 9,80328344 839 49,15860266 9,80040405 740 49,16002252 9,81308827 790 49,15892791 9,80304903 840 49,15850799 9,80058157 741 49,16001443 9,81281535 791 49,15893208 9,80290042 841 49,15847422 9,80074974 742 49,16007077 9,81259880 792 49,15892798 9,80263714 842 49,15843538 9,80093266 743 49,16005241 9,81239035 793 49,15892080 9,80244081 843 49,15838704 9,80111342 744 49,16002382 9,81214118 794 49,15901494 9,80228685 844 49,15831921 9,80130395 745 49,16006491 9,81193847 795 49,15901279 9,80198462 845 49,15830706 9,80142278 746 49,16010995 9,81176532 796 49,15902749 9,80183222 846 49,15826619 9,80163086 747 49,16007938 9,81158626 797 49,15908521 9,80159606 847 49,15820256 9,80179096 748 49,16010353 9,81138233 798 49,15907570 9,80139214 848 49,15815628 9,80199365 749 49,16013304 9,81114039 799 49,15908693 9,80120555 849 49,15809132 9,80221982 750 49,16014668 9,81096466 800 49,15907309 9,80099253 850 49,15804624 9,80240513 751 49,16016654 9,81075701 801 49,15913853 9,80078751 851 49,15797528 9,80259997 752 49,16017306 9,81054530 802 49,15915096 9,80058267 852 49,15795017 9,80282428 753 49,16016105 9,81030110 803 49,15921063 9,80034168 853 49,15788582 9,80301907 754 49,16019067 9,81003670 804 49,15929407 9,80010402 854 49,15778665 9,80323277 755 49,16017426 9,80988701 805 49,15936562 9,79991194 855 49,15776007 9,80339990 756 49,16019082 9,80965856 806 49,15942671 9,79973389 856 49,15769134 9,80361024 757 49,16017510 9,80945305 807 49,15948893 9,79957452 857 49,15763951 9,80376380 758 49,16016501 9,80927793 808 49,15958623 9,79941016 858 49,15759096 9,80394150 759 49,16014294 9,80910551 809 49,15966726 9,79927957 859 49,15748750 9,80406925 760 49,16009019 9,80886368 810 49,15975042 9,79915622 860 49,15739325 9,80421540 761 49,16002462 9,80870257 811 49,15988691 9,79898470 861 49,15725139 9,80437556 762 49,15996076 9,80860780 812 49,15996518 9,79888062 862 49,15712719 9,80444561 763 49,15989327 9,80840332 813 49,15999088 9,79875377 863 49,15697249 9,80453077 764 49,15981635 9,80825024 814 49,16010128 9,79863001 864 49,15684298 9,80451272 765 49,15973288 9,80810221 815 49,16007195 9,79851126 865 49,15671386 9,80449498 766 49,15965231 9,80794990 816 49,16009935 9,79836896 866 49,15663649 9,80442450 767 49,15957457 9,80777895 817 49,16004444 9,79822797 867 49,15648780 9,80437557 768 49,15950744 9,80760854 818 49,16004189 9,79817097 868 49,15639976 9,80425918 769 49,15940868 9,80741790 819 49,15997194 9,79819216 869 49,15630712 9,80413312 770 49,15933680 9,80723174 820 49,15988174 9,79825830 870 49,15619925 9,80401618 771 49,15926440 9,80706226 821 49,15983095 9,79833469 871 49,15608856 9,80387885 772 49,15923684 9,80688962 822 49,15980989 9,79844840 872 49,15597923 9,80373178 773 49,15917686 9,80666590 823 49,15977664 9,79853184 873 49,15584632 9,80357172 774 49,15901857 9,80647610 824 49,15970831 9,79864850 874 49,15574722 9,80345064 775 49,15897225 9,80630042 825 49,15971518 9,79873666 875 49,15563970 9,80334071 776 49,15893267 9,80611388 826 49,15960258 9,79881699 876 49,15553534 9,80318860 777 49,15891360 9,80593209 827 49,15950355 9,79895077 877 49,15542448 9,80303909 778 49,15889101 9,80576254 828 49,15946054 9,79900836 878 49,15531197 9,80288448 779 49,15888996 9,80557445 829 49,15942943 9,79914572 879 49,15518543 9,80276276 780 49,15888890 9,80538688 830 49,15936768 9,79924512 880 49,15502524 9,80267131 781 49,15887936 9,80514258 831 49,15920779 9,79938879 881 49,15488409 9,80257433 782 49,15887925 9,80489955 832 49,15914458 9,79953056 882 49,15475553 9,80244595 783 49,15888334 9,80466966 833 49,15902990 9,79968915 883 49,15460679 9,80234882 784 49,15889717 9,80444567 834 49,15897666 9,79980982 884 49,15446151 9,80225686 785 49,15888132 9,80422148 835 49,15893466 9,79989072 885 49,15431167 9,80217492 886 49,15416051 9,80207547 936 49,14739277 9,79592122 986 49,14069867 9,79067353 887 49,15400329 9,80198253 937 49,14727134 9,79576793 987 49,14058457 9,79050159 888 49,15384633 9,80191569 938 49,14715461 9,79561835 988 49,14047664 9,79033696 889 49,15369548 9,80181231 939 49,14704164 9,79547943 989 49,14037102 9,79014784 890 49,15355403 9,80171113 940 49,14692624 9,79532302 990 49,14027100 9,78997326 891 49,15341867 9,80158360 941 49,14681370 9,79520846 991 49,14016755 9,78976319 892 49,15327366 9,80149831 942 49,14669237 9,79509514 992 49,14005683 9,78959916 893 49,15313355 9,80140075 943 49,14657026 9,79492047 993 49,13993496 9,78944559 894 49,15297774 9,80131481 944 49,14646237 9,79477946 994 49,13981024 9,78924031 895 49,15284102 9,80123068 945 49,14634783 9,79464632 995 49,13969615 9,78903905 896 49,15269889 9,80111477 946 49,14621084 9,79458685 996 49,13957097 9,78890369 897 49,15255940 9,80099412 947 49,14608846 9,79450767 997 49,13944394 9,78876253 898 49,15240479 9,80090633 948 49,14594864 9,79442329 998 49,13933707 9,78858813 899 49,15226208 9,80081866 949 49,14578859 9,79436820 999 49,13923221 9,78843597 900 49,15211781 9,80073055 950 49,14565079 9,79430603 1 000 49,13911965 9,78826620 901 49,15197097 9,80061865 951 49,14550647 9,79429263 1 001 49,13900568 9,78811205 902 49,15181647 9,80053530 952 49,14535692 9,79426412 1 002 49,13889765 9,78792956 903 49,15167447 9,80044699 953 49,14521167 9,79422085 1 003 49,13879358 9,78779233 904 49,15154122 9,80034774 954 49,14506332 9,79419256 1 004 49,13868071 9,78765019 905 49,15140012 9,80027059 955 49,14490364 9,79412137 1 005 49,13858133 9,78751575 906 49,15126524 9,80017992 956 49,14476562 9,79402943 1 006 49,13848444 9,78733203 907 49,15112372 9,80006796 957 49,14462013 9,79392897 1 007 49,13838542 9,78716892 908 49,15098139 9,79994744 958 49,14444774 9,79389670 1 008 49,13830327 9,78699851 909 49,15084288 9,79985266 959 49,14431509 9,79383856 1 009 49,13821523 9,78683164 910 49,15071325 9,79973162 960 49,14418329 9,79371430 1 010 49,13813325 9,78665890 911 49,15058270 9,79962510 961 49,14404929 9,79359055 1 011 49,13806409 9,78646975 912 49,15049521 9,79943892 962 49,14390140 9,79350060 1 012 49,13799294 9,78630874 913 49,15033072 9,79934318 963 49,14374823 9,79341946 1 013 49,13794592 9,78610305 914 49,15022187 9,79920696 964 49,14360609 9,79332798 1 014 49,13786247 9,78595821 915 49,15011020 9,79905651 965 49,14345730 9,79322816 1 015 49,13779162 9,78578168 916 49,14997848 9,79894386 966 49,14331223 9,79314529 1 016 49,13773120 9,78558678 917 49,14986308 9,79878796 967 49,14316821 9,79304038 1 017 49,13766729 9,78542840 918 49,14973958 9,79863813 968 49,14302358 9,79296335 1 018 49,13753490 9,78530349 919 49,14957856 9,79852168 969 49,14288294 9,79284544 1 019 49,13750822 9,78509129 920 49,14946386 9,79831519 970 49,14273802 9,79273495 1 020 49,13745048 9,78489396 921 49,14929634 9,79819251 971 49,14259532 9,79265354 1 021 49,13738150 9,78472130 922 49,14915780 9,79804291 972 49,14244682 9,79256477 1 022 49,13730510 9,78457656 923 49,14902881 9,79790346 973 49,14230576 9,79243922 1 023 49,13724278 9,78443237 924 49,14886535 9,79778697 974 49,14215993 9,79235057 1 024 49,13717175 9,78421342 925 49,14873969 9,79764236 975 49,14202224 9,79225479 1 025 49,13709489 9,78403554 926 49,14863131 9,79747193 976 49,14192649 9,79207875 1 026 49,13703931 9,78381689 927 49,14849819 9,79734100 977 49,14179972 9,79196309 1 027 49,13700140 9,78361478 928 49,14836865 9,79718509 978 49,14164716 9,79187998 1 028 49,13694153 9,78337882 929 49,14823382 9,79702370 979 49,14152337 9,79174599 1 029 49,13689822 9,78315904 930 49,14811531 9,79685269 980 49,14140709 9,79160647 1 030 49,13684555 9,78293961 931 49,14799061 9,79668487 981 49,14128665 9,79146198 1 031 49,13679294 9,78270381 932 49,14787336 9,79652353 982 49,14116828 9,79130841 1 032 49,13674928 9,78247440 933 49,14775410 9,79636795 983 49,14103037 9,79113242 1 033 49,13669183 9,78226990 934 49,14762272 9,79622230 984 49,14092155 9,79097025 1 034 49,13663800 9,78202566 935 49,14751243 9,79608272 985 49,14080800 9,79082664 1 035 49,13658052 9,78180074 1 036 49,13652359 9,78158813 1 086 49,13237913 9,77186124 1 136 49,12720202 9,76415611 1 037 49,13647947 9,78135692 1 087 49,13227624 9,77168292 1 137 49,12717431 9,76405517 1 038 49,13643193 9,78113757 1 088 49,13218045 9,77151153 1 138 49,12715310 9,76400894 1 039 49,13636008 9,78091356 1 089 49,13208228 9,77133325 1 139 49,12714505 9,76394355 1 040 49,13629968 9,78069485 1 090 49,13198790 9,77115243 1 140 49,12713606 9,76381917 1 041 49,13621995 9,78050998 1 091 49,13189183 9,77097281 1 141 49,12710891 9,76368810 1 042 49,13613128 9,78033386 1 092 49,13178720 9,77077683 1 142 49,12705169 9,76358603 1 043 49,13602818 9,78015563 1 093 49,13169570 9,77058490 1 143 49,12696985 9,76355563 1 044 49,13593536 9,77996641 1 094 49,13159339 9,77041845 1 144 49,12687853 9,76351535 1 045 49,13583280 9,77978002 1 095 49,13149268 9,77024202 1 145 49,12681082 9,76339414 1 046 49,13574731 9,77960036 1 096 49,13138599 9,77007172 1 146 49,12677317 9,76327472 1 047 49,13564847 9,77942682 1 097 49,13129115 9,76989711 1 147 49,12670209 9,76316134 1 048 49,13555817 9,77926100 1 098 49,13120155 9,76972372 1 148 49,12663933 9,76307381 1 049 49,13547452 9,77908658 1 099 49,13111122 9,76956212 1 149 49,12657362 9,76294058 1 050 49,13539362 9,77890582 1 100 49,13101670 9,76937624 1 150 49,12649802 9,76279694 1 051 49,13531475 9,77871068 1 101 49,13090207 9,76920756 1 151 49,12642993 9,76263027 1 052 49,13523905 9,77850565 1 102 49,13079375 9,76903183 1 152 49,12634734 9,76246702 1 053 49,13517694 9,77829862 1 103 49,13068759 9,76888584 1 153 49,12627563 9,76230542 1 054 49,13510990 9,77809244 1 104 49,13056436 9,76875534 1 154 49,12620135 9,76213046 1 055 49,13503504 9,77789148 1 105 49,13042806 9,76864412 1 155 49,12611796 9,76197678 1 056 49,13497000 9,77765499 1 106 49,13029815 9,76851974 1 156 49,12603907 9,76180560 1 057 49,13488720 9,77748434 1 107 49,13013759 9,76844733 1 157 49,12595415 9,76163320 1 058 49,13482504 9,77725539 1 108 49,13002645 9,76826645 1 158 49,12586651 9,76146722 1 059 49,13475156 9,77703190 1 109 49,12988229 9,76813832 1 159 49,12578485 9,76129232 1 060 49,13466991 9,77685150 1 110 49,12973357 9,76802424 1 160 49,12569323 9,76111964 1 061 49,13459520 9,77664974 1 111 49,12959049 9,76792029 1 161 49,12561198 9,76094173 1 062 49,13452200 9,77643674 1 112 49,12944065 9,76781473 1 162 49,12551523 9,76077996 1 063 49,13444370 9,77620129 1 113 49,12931015 9,76769953 1 163 49,12542455 9,76061364 1 064 49,13436178 9,77601753 1 114 49,12918471 9,76756392 1 164 49,12534291 9,76045175 1 065 49,13428168 9,77580349 1 115 49,12905110 9,76743174 1 165 49,12525486 9,76026965 1 066 49,13421430 9,77560027 1 116 49,12894839 9,76725925 1 166 49,12516897 9,76010355 1 067 49,13414580 9,77540292 1 117 49,12878289 9,76718948 1 167 49,12507717 9,75991681 1 068 49,13406986 9,77519907 1 118 49,12864582 9,76709963 1 168 49,12498352 9,75974392 1 069 49,13399055 9,77499504 1 119 49,12853180 9,76696809 1 169 49,12488234 9,75961961 1 070 49,13390806 9,77478725 1 120 49,12843684 9,76681918 1 170 49,12479035 9,75949408 1 071 49,13382582 9,77456714 1 121 49,12834665 9,76663899 1 171 49,12470157 9,75933948 1 072 49,13373660 9,77438755 1 122 49,12825740 9,76642251 1 172 49,12458457 9,75919548 1 073 49,13364916 9,77416689 1 123 49,12815849 9,76628677 1 173 49,12448210 9,75905937 1 074 49,13356180 9,77396461 1 124 49,12807734 9,76610801 1 174 49,12437645 9,75891215 1 075 49,13345671 9,77377640 1 125 49,12799718 9,76593932 1 175 49,12425987 9,75876587 1 076 49,13336198 9,77358596 1 126 49,12791257 9,76576368 1 176 49,12415033 9,75864271 1 077 49,13326798 9,77341127 1 127 49,12781551 9,76557861 1 177 49,12404618 9,75849438 1 078 49,13317682 9,77324079 1 128 49,12773149 9,76539092 1 178 49,12395414 9,75835741 1 079 49,13308155 9,77306847 1 129 49,12764251 9,76521032 1 179 49,12384023 9,75822172 1 080 49,13297509 9,77290215 1 130 49,12755571 9,76502764 1 180 49,12373080 9,75808131 1 081 49,13287564 9,77273156 1 131 49,12746874 9,76486914 1 181 49,12363370 9,75793769 1 082 49,13277658 9,77255914 1 132 49,12740122 9,76468792 1 182 49,12352817 9,75781223 1 083 49,13267476 9,77238448 1 133 49,12733136 9,76453430 1 183 49,12342307 9,75766034 1 084 49,13257620 9,77220414 1 134 49,12727230 9,76440029 1 184 49,12331949 9,75749597 1 085 49,13248044 9,77202391 1 135 49,12722798 9,76426752 1 185 49,12322403 9,75735102 1 186 49,12311590 9,75721360 1 213 49,12031855 9,75329170 1 240 49,11991474 9,75252403 1 187 49,12301951 9,75705319 1 214 49,12026809 9,75316211 1 241 49,11992363 9,75253722 1 188 49,12290359 9,75691536 1 215 49,12021670 9,75300101 1 242 49,11992290 9,75253157 1 189 49,12279582 9,75678024 1 216 49,12016323 9,75285930 1 243 49,11992435 9,75251334 1 190 49,12268252 9,75663797 1 217 49,12011509 9,75275993 1 244 49,11991219 9,75249504 1 191 49,12253881 9,75651638 1 218 49,12006735 9,75269255 1 245 49,11991075 9,75247172 1 192 49,12242268 9,75635125 1 219 49,12003562 9,75265678 1 246 49,11991298 9,75247559 1 193 49,12230486 9,75618011 1 220 49,12002056 9,75261286 1 247 49,11991078 9,75249415 1 194 49,12217004 9,75604156 1 221 49,12002848 9,75259638 1 248 49,11991842 9,75251799 1 195 49,12207360 9,75588115 1 222 49,12004169 9,75258698 1 249 49,11993917 9,75252875 1 196 49,12194920 9,75575491 1 223 49,12003124 9,75255607 1 250 49,11995897 9,75252673 1 197 49,12184614 9,75562112 1 224 49,12001826 9,75252570 1 251 49,11996467 9,75250596 1 198 49,12173643 9,75544956 1 225 49,12000818 9,75251196 1 252 49,11995234 9,75249681 1 199 49,12162119 9,75527233 1 226 49,11999380 9,75248418 1 253 49,11993034 9,75247416 1 200 49,12151314 9,75512031 1 227 49,11993742 9,75247046 1 254 49,11993718 9,75246231 1 201 49,12138173 9,75496364 1 228 49,11989938 9,75248209 1 255 49,11994317 9,75245726 1 202 49,12128168 9,75482029 1 229 49,11986307 9,75248293 1 256 49,11995305 9,75245497 1 203 49,12116400 9,75469820 1 230 49,11985449 9,75246761 1 257 49,11996215 9,75245923 1 204 49,12105849 9,75455467 1 231 49,11987184 9,75245925 1 258 49,11996001 9,75246396 1 205 49,12098442 9,75441145 1 232 49,11989506 9,75248670 1 259 49,11997169 9,75248719 1 206 49,12089582 9,75425195 1 233 49,11989719 9,75248730 1 260 49,11996702 9,75248205 1 207 49,12080403 9,75412948 1 234 49,11992056 9,75247882 1 261 49,11996819 9,75247278 1 208 49,12071807 9,75398126 1 235 49,11994218 9,75249140 1 262 49,11996180 9,75245262 1 209 49,12061654 9,75381314 1 236 49,11994905 9,75249651 1 263 49,11995902 9,75245519 1 210 49,12053939 9,75368664 1 237 49,11993472 9,75247340 1 264 49,11994764 9,75244534 1 211 49,12045283 9,75357886 1 238 49,11990932 9,75248530 1 212 49,12037781 9,75344755 1 239 49,11991158 9,75249184